DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-13, 15, and 19-21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mueller-Stach et al. (US 2010/0180582, hereinafter “Mueller-Stach”). 
In regard to claim 1, Mueller-Stach discloses a diesel oxidation catalyst for the treatment of exhaust gas emissions from a diesel engine [abstract]. The catalyst is used during the initial cold-start period of engine operation [0009]. The catalyst composite comprises a carrier substrate [0012]. The catalyst comprises three distinct layers; in which a catalytically active precious metal component-containing layer, for example, one containing palladium, is located between two hydrocarbon storage layers that contain, for example, one or more zeolites [0002]. The top and bottom layers comprise at least one microporous material, such as a zeolite [0045-0048]. The bottom or top layer can comprise a catalytically active platinum group metal (PGM) [0054], which comprises palladium. Thus, a cold-start catalyst containing palladium on a zeolite support. The middle layer of the catalyst comprises at least one catalytically active component such as one metal selected from the platinum group and palladium [0033] dispersed on a macroporous support material [0038]. The macroporous support material selected from alumina and ceria [0023]. Mueller-Stach states that a catalyst composite means having one or more washcoat layers containing catalystic component, for examples, a precious group metal component that is effective to catalyze the oxidation of HC, CO and/or NOx [0021]. The catalytic material is coated as a washcoat so that the gases flowing through the passages contact the catalytic material [0027]. Thus, the catalyst comprises a NO oxidation catalyst washcoat and a cold start catalyst washcoat. 
Mueller-Stach discloses that the individual layers can be applied by any suitable method and after one layer has been applied, preferably a drying step or a drying and calcination step are applied before the next layer is applied [0059]. Thus, during the production of the catalyst article, after application of the second layer NO oxidation catalyst washcoat and prior to application of the third layer cold start catalyst washcoat, Mueller-Stasch’s unfinished article is a stable intermediate having the same two-layer catalyst structure as that of claim 1. The intermediate article is structurally indistinguishable from that of claim 1, thus meets the claim limitation of “consisting of”. 
In regard to claims 2-3, Mueller-Stach discloses that the zeolite is selected from a beta zeolite, a faujasite, an ZSM-zeolite, an SSZ-zeolite, a mordenite, a chabazite, an offretite, a clinoptilolite, or a silicalite [0048].
	In regard to claim 4, Mueller-Stach does not disclose that the beta zeolite is modified, thus the examiner considers the beta zeolite of Mueller-Stach to be unmodified. 
	In regard to claim 5, Mueller-Stach discloses that the palladium zeolite and the unmodified beta zeolite are washcoated onto the substrate as a physical mixture [0027]. 
	In regard to claim 6, Mueller-Stach discloses that the cold start catalyst is washcoated on the entire length of the substrate [0071].
	In regard to claims 7-8, Mueller-Stach discloses that the middle layer of the catalyst comprises at least one catalytically active component such as one metal selected from the platinum group and palladium [0033] dispersed on a macroporous support material [0038]. The macroporous support material selected from alumina and ceria [0023].
	In regard to claim 9, Mueller-Stach discloses that the carrier is flow through substrate or a wall-flow substrate [0014].
	In regard to claim 10, Mueller-Stach discloses that the microporous materials, such as zeolites receives stabilizers, promoters, and binders [0024]. 
	In regard to claims 11-12, Mueller-Stach discloses that the NO oxidation catalyst support comprises a mixture of activated alumina [0023].
	In regard to claim 13, Mueller-Stach discloses that the NO oxidation catalyst support comprises binders and stabilizers [0033-0034].
	In regard to claim 14,  Mueller-Stach discloses that the cold start catalyst is washcoated on the entire length of the substrate [0071].
	In regard to claim 15, Mueller-Stach discloses that suitable amounts of Pt and Pd range from 1 to 300 g/ft3, preferably between about 10 to about 220 g/ft3 [0037].
	In regard to claim 16, Mueller-Stach discloses that the catalyst article further comprises an oxidation catalyst containing platinum and palladium supported on one of alumina or ceria [0067].
	In regard to claim 17, Mueller-Stach discloses that the oxidation catalyst is a diesel oxidation catalyst [0066].
In regard to claims 19 and 21, Mueller-Stach discloses that the exhaust system comprising the diesel oxidation catalyst and a flow-through or filter substrate [0012]. 
In regard to claim 20, Mueller-Stach discloses that the carrier is flow through substrate or a wall-flow substrate [0014].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mueller-Stach et al. (US 2010/0180582, hereinafter “Mueller-Stach”). 
In regard to claim 18, Mueller-Stach discloses the catalyst article as previously presented. 
Mueller-Stach is silent with regards to the NOx storage capacity of at least 0.14 g/NO2/L at 80 deg C. 
It should be noted that the NOx storage capacity is a result effective variable.  As the NOx storage capacity increases, the amount of NOx released from the catalytic article reduces.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the NOx storage capacity of the catalytic article since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the NOx storage capacity in order to produce a catalytic article that has reduced levels of NOx and hydrocarbons emission. 
Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive. 
The applicant argues that claim 1 now recites that the catalyst consists of NO oxidation catalyst washcoat and a cold-start catalyst washcoat. Thus, the three layer structure of Mueller-Stach fails to disclose the article as claimed.
In response, the examiner, respectfully, disagrees. Mueller-Stach discloses that the individual layers can be applied by any suitable method and after one layer has been applied, preferably a drying step or a drying and calcination step are applied before the next layer is applied [0059]. Thus, during the production of the catalyst article, after application of the second layer NO oxidation catalyst washcoat and prior to application of the third layer cold start catalyst washcoat, Mueller-Stasch’s unfinished article is a stable intermediate having the same two-layer catalyst structure as that of claim 1. The intermediate article is structurally indistinguishable from that of claim 1, therefore, anticipates the catalyst article of claim 1 and meets the claim limitation of “consisting of”. In re Herbert, 461 F.2d 1390, 1394 (CCPA 1972); In re Fried, 329 F.2d 323, 327-28 (CCPA 1964).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782